               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ERIC COLEMAN,

                            Plaintiff,                Case No. 18-CV-636-JPS

 v.

 COMPCARE HEALTH SERVICES
 INSURANCE CORPORATION,
 MOLINA HEALTHCARE OF
 WISCONSIN INC., and HOME
 DEPOT WELFARE BENEFITS PLAN,

                   Involuntary Plaintiffs,
 v.
                                                                      ORDER

 SPEEDWAY LLC and ABC
 INSURANCE COMPANY,

                            Defendants.


       On September 28, 2018, Defendant Speedway LLC (“Speedway”)

filed a motion to compel discovery responses from Plaintiff. (Docket #25).

Speedway explains that Plaintiff has not provided responses to its

discovery requests or his initial disclosures as required by Federal Rule of

Civil Procedure 26(a). (Docket #26). Plaintiff has not responded to the

motion and the time in which to do so has lapsed. Civ. L. R. 7(b). The Court

will, therefore, grant Speedway’s motion and order that Plaintiff provide

his initial disclosures and responses to Speedway’s discovery requests

within fourteen (14) days of the date of this Order. Id. 7(d). If Plaintiff fails

to do so, this action will be dismissed without further notice.
      Accordingly,

      IT IS ORDERED that Defendant Speedway LLC’s motion to compel

(Docket #25) be and the same is hereby GRANTED; and

      IT IS FURTHER ORDERED that Plaintiff shall provide to

Defendant Speedway LLC his initial disclosures pursuant to Federal Rule

of Civil Procedure 26(a) and his responses to Defendant’s discovery

requests no later than fourteen (14) days from the date of this Order.

      Dated at Milwaukee, Wisconsin, this 2nd day of November, 2018.

                                  BY THE COURT:




                                  J.P. Stadtmueller
                                  U.S. District Judge




                                Page 2 of 2
